 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 2767 
 
AN ACT 
To designate the facility of the United States Postal Service located at 8 West Silver Street in Westfield, Massachusetts, as the William T. Trant Post Office Building. 
 
 
1.William T. Trant Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 8 West Silver Street in Westfield, Massachusetts, shall be known and designated as the William T. Trant Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the William T. Trant Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
